Trespass for taking and disposing of plaintiff’s personal property. The defendant, Sharpe, as collector of taxes for the town of Greenbush, took the property to satisfy a tax against the plaintiff. The defendant. Wit-beck, was supervisor of that town, and signed the warrant by virtue of which the taking was sought to be justified. The certificate of the assessors, attached to the assessment roll to which the warrant was annexed, was in substance that they had estimated the value of the real estate in the town of Greenbush, “ at the sums which a majority of the assessors had deemedproper,” and that the assessment roll contained a true statement of the aggregate amount of the taxable personal estate of each person named therein, over and above the debts due from such persons respectively, and excluding stock otherwise taxable, “ according to the usual way of assessing.”
Held, that the certificate was not such as the statute relative to the assessment of taxes required.
That the board of supervisors had no jurisdiction to act upon an assessment roll lacking such certificate in substance as is described in the statute, and that the assessment and warrant in question were therefore void.
That the want of jurisdiction of the board of supervisors to act upon such a roll was apparent on the face of the roll; and that the warrant attached to it, therefore, afforded no protection to the officer executing it.
(See 7 Barb. 133; 7 N. Y. 517, S. C.)